FILED
                              NOT FOR PUBLICATION                           JAN 06 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MARLON ORELLANA-VEGA and                         No. 08-74421
PERLA CORRAL-CAMACHO,
                                                 Agency Nos. A099-672-518
               Petitioners,                                  A099-672-519

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                          Submitted December 14, 2010**

Before:        GOODWIN, WALLACE, and THOMAS, Circuit Judges.

       Marlon Orellana-Vega and Perla Corral-Camacho, natives and citizens of

Guatemala and Mexico, respectively, petition for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing their appeal from an immigration

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judge’s (“IJ”) decision denying their applications for asylum, withholding of

removal, relief under the Convention Against Torture (“CAT”), and cancellation of

removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence, INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992), and we

deny in part and dismiss in part the petition for review.

         In their opening brief, petitioners failed to raise any challenge to the

agency’s determination that they did not establish extraordinary circumstances to

excuse their untimely filed asylum application. See Martinez-Serrano v. INS, 94

F.3d 1256, 1259-60 (9th Cir. 1996) (issues not specifically raised and argued in a

party’s opening brief are waived).

         Substantial evidence supports the agency’s conclusion that petitioners failed

to establish a clear probability of persecution based on the murder of Orellana-

Vega’s uncle by an unknown assailant. See Hakeem v. INS, 273 F.3d 812, 816-17

(9th Cir. 2001).

         Substantial evidence also supports the agency’s conclusion that petitioners

failed to establish it is more likely than not Orellana-Vega would be tortured if

returned to Guatemala. See Wakkary v. Holder, 558 F.3d 1049, 1067-68 (9th Cir.

2009).




                                              2                                     08-74421
      Finally, we lack jurisdiction to review the BIA’s discretionary determination

that petitioners failed to show exceptional and extremely unusual hardship to a

qualifying relative. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.

2005). Petitioners’ contention that the IJ’s denial of relief was based on

speculation is not supported by the record and does not amount to a colorable

claim. See Mendez-Castro v. Mukasey, 552 F.3d 975, 980 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                     08-74421